Citation Nr: 0729428	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO. 05-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
shoulder acromioclavicular joint (AC) separation, currently 
evaluated as 10 percent disabling prior to January 4, 2006 
and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for residuals of right 
shoulder strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left knee strain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for right hip 
disability as secondary to an undiagnosed illness.

5.  Entitlement to service connection for disability of the 
left hip, including subchondral cyst formation, as secondary 
to an undiagnosed illness.

6.  Entitlement to service connection for lumbar spine 
disability as secondary to an undiagnosed illness.

7.  Entitlement to service connection for cervical spine 
disability as secondary to an undiagnosed illness.

8.  Whether new and material evidence has been presented to 
reopen a claim of service connection for right ankle 
disability.

9.  Whether new and material evidence has been presented to 
reopen a claim of service connection for left ankle 
disability.

10.  Whether new and material evidence has been presented to 
reopen a claim of service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 2002.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 

